NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AUDIE REYNOLDS,                                 No.    17-16696

                Plaintiff-Appellant,            D.C. No. 3:17-cv-08123-JJT

 v.
                                                MEMORANDUM*
OCWEN LOAN SERVICING, LLC and
UNKNOWN PARTIES, named as: Does (1-
10),

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Audie Reynolds appeals pro se from the district court’s judgment dismissing

his diversity action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6) for failure to state a claim. Kwan v. SanMedica Int’l, 854
F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed Reynolds’s action because Reynolds

failed to allege facts sufficient to show that Western Progressive – Arizona, Inc.

was not a proper trustee authorized to initiate the non-judicial foreclosure process

under Arizona state law. See Ariz. Rev. Stat. §§ 33-803(A)(1) (trustee of a deed of

trust may be a corporation doing business under the laws of the state as an escrow

agent), 33-803(A)(6) (trustee of a deed of trust may be a corporation wholly-owned

by any corporation referenced in § 33-803(A)(1)).

      The district court did not abuse its discretion by denying leave to amend

because amendment would have been futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review

and explaining that dismissal without leave to amend is proper when amendment

would be futile).

      AFFIRMED.




                                          2                                    17-16696